Case 1:20-cv-20218-FAM Document 28 Entered on FLSD Docket 06/10/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-cv-20218-MORENO


  OJ COMMERCE LLC,

        Plaintiff,

  v.

  AMAZON SERVICES, LLC,

       Defendant.
  ______________________________/

                                       ORDER OF RECUSAL

         THE UNDERSIGNED MAGISTRATE JUDGE, to whom the above-styled case has been

  assigned, hereby recuses herself and refers the matter to the Clerk of Court for reassignment pursuant

  to 28 U.S.C. § 455(a) and S.D. Fla. Local Rule 3.6.

         DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of June, 2020.




                                                        LAUREN LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE


        In accordance with the Local Rules for the Southern District of Florida, providing for the

 random and equal allotment of cases, this cause will be reassigned to the calendar of

 Magistrate Judge Chris M. McAlileyCopies of this Order shall be served on all pending parties of
 ____________________________.

 record. All documents for filing in this case shall carry the following case number and designation:

                     MCALILEY
 20-cv-20218-MORENO/_____________.

                                                    1
Case 1:20-cv-20218-FAM Document 28 Entered on FLSD Docket 06/10/2020 Page 2 of 2



                                   10th day of _______,
       BY ORDER OF THE COURT this ____          June    2020, Miami, Florida.



                                               ANGELA E. NOBLE
                                               Clerk of Court


                                                    /s/Yvette Y. Alexander
                                               By: ________________________




                                           2
